Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(Previous) DETAILED ACTION
Response to Amendment
2.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
3.	Applicant’s arguments, see page 5, line 5 through page 8, line 9, filed 1 May 2011, with respect to claims 5-10 and 15 have been fully considered and are persuasive.  The rejection of claims 5-10 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Polshettiwar et al. (US 2013/0089739) has been withdrawn; and, the rejection of claims 5-10 and 15 under 35 U.S.C. 103 as being unpatentable over Polshettiwar et al. (US 20130089739) in view of XU et al. (US 9,039,788) has been withdrawn.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Polshettiwar et al. (US 2013/0089739).
Claim 5:	Polshettiwar et al. disclose a manufacturing method of porous iron oxide nanoparticles, the method comprising:
	Mixing an iron compound, a metal slat, and a solvent (water) to prepare an iron-mixed solution (Polshettiwar et al.’s disclosure in paragraph [0101] to a metal compound reagent including a metal salt such as a metal halogen compound (e.g. iron chloride) has been construed as rendering obvious mixing an iron compound and a metal salt); and 

	Note that Polshettiwar et al. disclose in paragraph [0071] “…it is to be understood that, unless otherwise indicated, the present disclosure is not limited to particular materials, reagents, reaction materials, manufacturing processes, dimensions, frequency ranges, applications, or the like, as such can vary…”.
		Further, in paragraph [0074], lines 10-13, Polshettiwar et al. disclose that the nanoparticles can be tuned e.g., control of their size and/or morphology) so that the characteristics (e.g., turnover number, selectivity, and/or stability) of the nanoparticle as a catalyst can be selected.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the diameter (dimension) of the particle depending upon the desired morphology (paragraph [0075].
One having ordinary skill in the art would have been motivated to make the modification to provide morphologies that would have leas to their use in a variety of technologies and processes (abstract).

However, Polshettiwar et al. disclose a method for storage of energy wherein the method can include contacting nanoparticles with a source of energy wherein the source of energy is electricity (paragraph [0096], and claims 7, 43 and 44) and that nanoparticles may be used in as super-capacitor. 
As understood by the Examiner, a super-capacitor is a known energy storage device and that a secondary battery may be used as an alternative energy storage device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the iron oxide particles of Polshettiwar et al. as electrode active material (i.e. anode or cathode) for a secondary battery.
One having ordinary skill in the art would have been motivated to make the modification to provide an iron oxide material that would have been capable of use as an energy storage device comprising a porous structure with high surface area, large pore volume and a novel morphology comparable to that used for a supercapacitor (paragraph [0122]).
Claim 6:	The rejection of claim 6 is as set forth above in claim 5 wherein Polshettiwar et al. further disclose that the iron-mixed solution has a concentration of 
	Note that Polshettiwar et al. disclose in paragraph [0071] “…it is to be understood that, unless otherwise indicated, the present disclosure is not limited to particular materials, reagents, reaction materials, manufacturing processes, dimensions, frequency ranges, applications, or the like, as such can vary…”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the concentration of the solution depending upon the desired morphology (paragraph [0075].
One having ordinary skill in the art would have been motivated to make the modification to provide morphologies that would have leas to their use in a variety of technologies and processes (abstract).
Claim 7:	The rejection of claim 7 is as set forth above in claim 5 Polshettiwar et al. in paragraph [0101] further disclose iron chloride which has been construed as anticipating iron(II) chloride and iron(III) chloride (FeCl3).
Claim 8:	The rejection of claim 8 is as set forth above in claim 5 wherein Polshettiwar et al. in paragraph [0101] further disclose iron chloride which has been construed as anticipating a chloride salt.
Claim 9:	The rejection of claim 9 is as set forth above in claim 5 wherein Polshettiwar et al. further disclose that the solvent includes a member selected from water (paragraph [0101]). 
Claim 10:	The rejection of claim 10 is as set forth above in claim 5 wherein Polshettiwar et al. further disclose that the microwaves are irradiated at output power range of from 100 W to 600 W (paragraph [0104], which discloses 0.1 to 800W).
	Note also that Polshettiwar et al. disclose in paragraph [0071] “…it is to be understood that, unless otherwise indicated, the present disclosure is not limited to particular materials, reagents, reaction materials, manufacturing processes, dimensions, frequency ranges, applications, or the like, as such can vary…”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the output power depending upon the desired morphology (paragraph [0075].
One having ordinary skill in the art would have been motivated to make the modification to provide morphologies that would have leas to their use in a variety of technologies and processes (abstract).
Claim 15:	The rejection of claim 15 is as set forth above in claim 5 wherein Polshettiwar et al. further disclose that the porous iron oxide particles have a specific surface area of from 1 m2/g to 80 m2/g (paragraph [0080]).


Examiner Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729